 In the Matter of FAIRCHILD ENGINE AND AIRPLANE CORPORATION (AIR-CRAFT DIVISION)andU. A. W.-C. I. O.Case No. 5-R-1,352.-Decided November 4, 1943Lane, Bushrong and Byron, by Messrs. William P. Lane, Jr.,andPaul S. Cleaveland,of Hagerstown, Md., for the Company.Mr. Frank J. Bender,of Baltimore, Md., andMr. E. J. Moran,ofHagerstown, Md., for the UAW-CIO. ,Mr. William R. Cameron,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon amended petition duly filed by U. A. W.C. I. 0., hereincalled the UAW-CIO, alleging that a question affecting commercehad arisen concerning the representation of employees of FairchildEngine and Airplane Corporation (Aircraft Division), Hagerstown,Maryland, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert A. Levett, Trial Examiner.Said hearing was held at Hagers-town,Maryland, on September 30, 1943. The Company and theUAW-CIO appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and are,hereby affirmed.All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFairchild Engine and Airplane Corporation, a Delaware corpo-ration, is engaged in the manufacture, sale and service of aircraftengines and airplanes at Hagerstown, Maryland, and Farmingdale,53 N. L. R. B., No. 70.395 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDLong Island.We are here concerned with the Fairchild AircraftDivision located, in and about : Hagerstown, Maryland.During. theyear 1942 the Company purchased raw materials, consisting prin-cipally of wood, aluminum, and other metals, amounting in value tomore than $1,000,000, of which more than 50 percent was obtainedfrom points outside the State of Maryland.During the same periodthe Company sold finished products amounting in value to more than$2,000,000, of which more than 50 percent was -shipped to points out-side the State of Maryland.The Company concedes ,that it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act: -.II.THE ORGANIZATIONINVOLVEDU. A. W.-C. 1. 01 is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III.THE QUESTIONS CONCERNING REPRESENTATIONIn July' 1943, the UAW-CIO requested the Company to recognizeit as the sole collective bargaining representative of the Company'splant-protection employees.Thereafter the Company and the UAW-CIO conferred, and efforts were made to secure a consent election agree-ment. _ The Company, however, would not enter into such an agree-ment, and refused to recognize the UAW-CIO as representative of theplant-protection employees, giving as the reason therefor that it couldnot do so without the consent of the Internal Security Branch of theUnited States Army Air Forces.A statement of the Field Examiner, introduced in evidence at thehearing, indicates that the UAW-CIO represents a substantial num-ber of employees in the unit consisting of militarized plant-protectionemployees, hereinafter found to be appropriate, and also among thefiremen and guards?We find that questions affecting commerce have arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.' The Union is so designatedin the petitionfiled in this proceeding.The Board takesnotice, however,thatthis designation refers to InternationalUnion, United Automobile,Aircraft and AgriculturalImplement Workers of America,affiliatedwiththe Congress ofIndustrial Organizations.2 The Field Examiner reported that the UAW-CIO submitted 224 application and au-thorization cards, 18 being undated and 206 datedfrom December1942 through September1943, a majority being dated in July1943,of which all appearedto beargenuine originalsignatures and 202 are the names of persons whose names are on the Company's payroll listfor the period ending August13, 1943, containing277 nameswithin the unit claimed bythe UAW-CIO to be appropriateAmong the202 namescorrespondingto names on saidpay roll, 15 were the names of persons whose names are listed on said pay roll as firemenor guides,there being a total of 15 such names on said pay roll. FAI'RCHIILD E'NGIIND AND AIRPLANE CORPO1 AT1ON397IV.THE APPROPRIATE UNIT THE DETERMINATION OF REPRESENTATIVESThe UAW-CIO seeks a unit composed of all the Company's plant-protection employees, including guards, guardettes, guides and firemen,and including corporals and sergeants, but excluding officers of andabove the rank of lieutenant and the chief and. assistant chief of fire-men.The Company contends that the proposed unit is not appro-priate in that militarized and non-militarized plant-protectionemployees should not be joined in a single unit.The record discloses that the guards and guardettes are armed,uniformed, and have been sworn in as members of the auxiliary mili-tary police.The firemen and the guides wear appropriate uniforms,but are neither armed nor militarized.It is the policy of the Board, inview of the added duties and obligations of militarized plant-protectionemployees, not to join such employees and those who have not assumedsimilar military obligations in the same collective bargaining unit.3No sufficientreasonappears in the instant case for departure from ourestablished practice.We shall, therefore, exclude the firemen andguides from the militarized plant-protection unit.We find that all guards and guardettes employed by the Companyat its Hagerstown, Maryland, plant or plants, including corporals andsergeants but excluding officers of and above the rank of lieutenant andall other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.With regard to the firemen and guides, the UAW-CIO further con-tends that if they are not found by the Board to constitute an appro-priatepart of the plant-protection unit containing militarizedplant-protection employees, they should be merged with the existingunit of production and maintenance employees of which the UAW-CIOis already the collective bargaining representative.4The Company,however, opposes this contention, maintaining that neither the fire-men nor the guides may appropriately be made part of the unit of pro-duction and maintenance employees.The record discloses that there are approximately 10 firemen, whoare incharge of the Company's fire-fighting equipment.The guides,of whom thereare 5, are female employees who act as messengers andSeeMatter ofDravo Corporation,52 N. L R. B 322;Matter of Foote Bros.Gear andMachine Corporation,52 N. L.R. B. 861.'On July 22 and 23,1942,a consent election under Board auspices was held among theCompany's employees in a production and maintenance unit.The UAW-CIO was sue,cessful in that election and on October12, 1942, enteredinto a collective bargaining con-tract withthe Company, which the iecord indicates is still in force559015-44-vol. 53-27 3.98DECISIONS OF NATIONAL LABOR RELATIONS BOARDalso as official escorts between the reception room and .points. in.theplant to which visitors are permitted to go.We have frequently heldthat non-militarized plant-protection employees may be joined withother employees in a general production and maintenance unit.5Nosufficient reason here appears why the firemen and guides may not beso joined.We shall, however, permit the preference of the firemen andguides to determine whether or not they shall be added to the existingunit of production and maintenance employees, and to that end shallorder a self-determination election.If at such election these em-ployees select the UAW-CIO, they will have thereby indicated theirdesire to be included in a unit with the production and maintenanceemployees, and the UAW-CIO may accordingly bargain for them -as apart of such unit.We shall direct that separate elections by secret ballot be held among(1) the employees in the militarized plant-protection unit hereinabovefound appropriate, and (2) the firemen and guides, excluding the chiefand assistant chief of firemen and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to, ascertain representa-tives for the purposes of collective bargaining with Fairchild Engineand Airplane Corporation (Aircraft Division), Hagerstown, Mary-land, separate elections by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional; Di-rector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, (1) among the employeesin the militarized plant-protection unit found appropriate in SectionIV, above, and (2) among the firemen and guides, excluding the chief5 SeeMatterof The HagerstownRubber Company,52N.L. it. B.891;Matter ofPass and Seymour,Inc.,51 N.L. R. B. 1135;Matter of The Brown Poper Mill Company,Inc.,45 N. L. R. B. 1227;Matter ofGluck Brothers,Inc.,45 N. L. R. B.1159;Matter ofMacAndrews&Forbes Company,39 N. L.it. B. 699. FAIRCHILD ENGINE AND AIRPLATNE CORPORATION399and assistant chief of firemen and all other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, who were employed during the pay-roll period immedi-ately, preceding the date, of this Direction, including any ,employeeswho did not work during said, pay,-roll period because they were illor on vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person atthe polls, but excluding any who have since quit or been dischargedfor cause and have'not been rehired or reinstated prior to the date ofthe election, to determine whether or not'they desire to'be representedby the U: A: W.-C. I. 0. for the purposes of collective bargaining.Mx. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Elections.ItI^—, , , Iti,